PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Artman et al.
Application No. 15/784,015
Filed: 13 Oct 2017
Patent No. 11,062,287
Issued: 13 Jul 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. 058407/505617


This is a redetermination of the patent term adjustment in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STEMENT UNDER 37 CFR 1.704(d)”, filed July 13, 2021.

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On July 13, 2021, the instant application issued as Patent No. 11,062,287, with a patent term adjustment of 14 days.  The Office determined a patent term adjustment of 14 days based upon 270 days of “A” delay plus 188 days of “B” delay, reduced by 444 days of Applicant delay.  Patentee timely filed the instant application for patent term adjustment within two months of the issue date.
  
Discussion

37 CFR 1.704(d)(1) states, in part:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i)  Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement….


A review of the Information Disclosure Statements filed on March 30, 2020 and March 12, 2021 reveals that they contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(i), no Applicant delay should have been assessed for these IDSs (the Office had assessed 21 days of Applicant delay for the IDS filed March 30, 2020 and 120 days of Applicant delay for the IDS filed March 12, 2021).  

Overall PTA Calculation

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
 270 + 188 + 0 – 0 –303 = 155

Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred fifty-five (155) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,062,287
		DATED            :  July 13, 2021   
		INVENTOR(S) :  Artman et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 14 days.

      Delete the phrase “by 14 days” and insert – by 155 days--